 Case 2:19-cv-10640-MOB-APP ECF No. 1 filed 03/04/19        PageID.1   Page 1 of 5



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MIA RENEE THOMAS,                                    STATE COURT
                                                     CASE NO. 18-014765-NI
        Plaintiff,

vs.

1530320 ONTARIO, INC. aka
LAKESHORE LOGISTICS, a foreign
corporation, and JASON DYCK,
jointly and severally,

        Defendants.

THOMAS W. JAMES (P68563)                     JOHN T. EADS, III (P43815)
ALEXUS B. RINGSTAD (P82767)                  CAROL A. SMITH (P78238)
Michigan Auto Law PC                         Wilson Elser Moskowitz Edelman &
Attorneys for Plaintiff                      Dicker
30101 Northwestern Highway                   Attorneys for Defendants
Farmington Hills, MI 48334                   17197 N. Laurel Park Drive, Suite 201
(248) 353-7575 (248) 353-4504 [fax]          Livonia, MI 48152
tjames@michiganautolaw.com                   (313) 327-3100 (313) 327-3101 [fax]
aringstad@michiganautolaw.com                carol.smith@wilsonelser.com


         NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT

        NOW COME the Defendants, JASON DYCK and 1530320 ONTARIO,

INC. aka LAKESHORE LOGISTICS, and pursuant to 28 U.S.C. §1332, 28 U.S.C.

§1441(a) and (b), hereby remove to this Court the state action described herein.

        1.     On or about November 16, 2018, a civil action was filed in the Wayne

County Circuit Court styled Mia Renee Thomas vs. 1530320 Ontario, Inc. aka

Lakeshore Logistics and Jason Dyck, case number 18-014765-NI (hereinafter the
5569327v.1
    Case 2:19-cv-10640-MOB-APP ECF No. 1 filed 03/04/19     PageID.2   Page 2 of 5



"State Court action"). A copy of the Statement of Claim otherwise known as the

Plaintiff’s Complaint is attached hereto and incorporated herein as Exhibit A.

        2.    Defendant 1530320 Ontario, Inc. aka Lakeshore Logistics received

the Complaint on or about February 11, 2019. Defendant Jason Dyck received the

Complaint on or about February 14, 2019.1

        3.    Responsive pleadings were filed on behalf of Defendants in the

Wayne County Circuit Court on February 26, 2019. Exhibit B.

        4.    The State Court action brought by the Plaintiff is wholly of a civil

nature over which the United States District Court, Eastern District of Michigan

has original jurisdiction pursuant to 28 U.S.C. §1332. Said action is one that may

be removed by the Defendants pursuant to 28 U.S.C. §1441(a) and (b), as there is

diversity of citizenship.

        5.    This case is a civil action over which this court has diversity

jurisdiction, pursuant to 28 U.S.C. §1332. Specifically, the incident which gives

rise to Plaintiff’s cause of action occurred in the County of Wayne, State of

Michigan. The Plaintiff is a resident/citizen of the State of Michigan. Exhibit A at

¶2.     Defendant 1530320 Ontario, Inc. aka Lakeshore Logistics is a foreign

corporation, incorporated in Canada, with its principal place of business and



1
  Defendants explain that, although they received the Complaint, they deny that
service was properly effectuated in accordance with the Hague Convention.
                                                                                     2

5569327v.1
 Case 2:19-cv-10640-MOB-APP ECF No. 1 filed 03/04/19        PageID.3      Page 3 of 5



headquarters located in the Province of Ontario.            Defendant Dyck is a

resident/citizen of the Province of Ontario in Canada. Exhibit A at ¶3.

        6.   This Court has diversity jurisdiction over this matter pursuant to 28

U.S.C. §1332 based upon complete diversity of citizenship and because the

amount in controversy in this matter, computed on the basis of all claims to be

determined in this suit, presumably exceeds the jurisdictional sum or value of

$75,000.00, exclusive of interest and costs. In support of this allegation, the

Defendants submit the following facts and reasons:

             a.    Plaintiff is seeking compensation for personal injuries allegedly

                   sustained as a result of a motor vehicle accident on June 8,

                   2018.

             b.    Consistent with state court practice, Plaintiff’s Complaint does

                   not specify the sum sought as damages.

             c.    Plaintiff alleges to have sustained injuries to her head, neck,

                   shoulders, arms, knees, back, and chest, as well as serious

                   impairment of body function and/or permanent serious

                   disfigurement. Exhibit A at ¶12.

             d.    In addition to non-economic damages, Plaintiff seeks economic

                   damages for work loss. Exhibit A at ¶15.



                                                                                        3

5569327v.1
 Case 2:19-cv-10640-MOB-APP ECF No. 1 filed 03/04/19         PageID.4   Page 4 of 5



              e.    If the above allegations are all proven to be true, the amount in

                    controversy and the value of the claims sought by Plaintiff

                    exceeds the sum or value of $75,000.00 exclusive of interest,

                    costs and attorney fees.

        7.    A Notice of Filing Notice of Removal to Federal Court and a copy of

this Notice of Removal of Civil Action have been filed with the 3rd Circuit Court

for the County of Wayne, State of Michigan, as required by 28 U.S.C. §1446(d),

and copies of the same have been served upon all counsel as verified by the

attached proof of service.

        8.    Based upon the foregoing, the parties are entitled to remove this

action to this Court under 28 U.S.C. §1332 and 28 USC §1446(a) and (b).

        9.    This Notice of Removal is filed in compliance with Rule 11 of the

Federal Rules of Civil Procedure.

        10.   The Defendants reserve all defenses, including but not limited to,

those under Rule 12(b) of the Federal Rules of Civil Procedure and do not waive

said defenses by the filing of this Notice.

        WHEREFORE, the Defendants, JASON DYCK and 1530320 ONTARIO,

INC. aka LAKESHORE LOGISTICS, respectfully pray that the above-entitled

action now pending against them in the Wayne County Circuit Court, case number



                                                                                      4

5569327v.1
 Case 2:19-cv-10640-MOB-APP ECF No. 1 filed 03/04/19         PageID.5   Page 5 of 5



18-014765-NI, be hereby removed from the above-referenced State Court to the

United States District Court for the Eastern District of Michigan.

                                       Respectfully Submitted,

                                       WILSON ELSER MOSKOWITZ
                                       EDELMAN & DICKER, LLP


                                By:    _/s/ Carol A. Smith_________________
                                       JOHN T. EADS, III (P43815)
                                       CAROL A. SMITH (P78238)
                                       Attorneys for Defendants
                                       17197 N. Laurel Park Drive, Ste. 201
                                       Livonia, MI 48152
                                       (313) 327-3100
Dated: March 4, 2019

                             PROOF OF SERVICE

        The undersigned certifies that on March 4, 2019, she served a copy of the
foregoing document upon the attorneys of record, this Proof of Service with the
Clerk of the Court using the USDC E-File & Serve E-Filing System, which will
send such filing to all Counsel of Record.
                          _____ US Mail      _____Hand Delivery
                          _____ Facsimile    _____ Federal Express
                          _____ E-Mail       _XX_ USDC E-file


                          /s/ Suzanne M. Fuhrman




                                                                                      5

5569327v.1
